DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
	This communication is in response to application filed 5/8/20.  It is noted that the current application is a continuation of 15/618,629 filed 6/9/2017 (now US Patent No. 10,685,413) which is a continuation of 14/059,957 filed 10/22/13 (now US Patent No. 9,704,208).  Claims 25-47 are pending.  


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 25-47 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-23 of prior U.S. Patent No. 10,685,413. This is a statutory double patenting rejection.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25-47 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,704,208. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims of the previously patented claims anticipate and/or are an obvious variant of the currently pending claims.  The currently pending claims and reference claims teach a transformation module configured to select among overlapping or conflicting ingested availability data retrieved from the disparate Internet-accessible sources and generate mapped data by mapping the selected ingested data to request parameters to identify a particular available healthcare provider appointment, wherein the selection is made by assigning a priority to each of the disparate Internet-accessible sources of overlapping or conflicting ingested availability data and selecting from among the ingested data based on the assigned priority.  

Subject Matter free from Prior Art
The currently pending claims teach subject matter free from prior art.  The closest prior art of record does not expressly teach: a transformation module configured to select among overlapping or conflicting ingested availability data retrieved from the disparate Internet-accessible sources and generate mapped data by mapping the selected ingested data to request parameters to identify a particular available healthcare provider appointment, wherein the selection is made by assigning a priority to each of the disparate Internet-accessible sources of overlapping or conflicting ingested availability data and selecting from among the ingested data based on the assigned priority.  
Massoumi (2010/0070303) teaches a consumer portal for health appointments across practice groups. In particular Massoumi uses a software application installed on a remote practice group server which automatically extracts available appointment times from the practice group's electronic practice management system. Massoumi  fails to teach a transformation module configured to select among overlapping or conflicting ingested availability data for an associated provider retrieved from the disparate Internet-accessible sources and map the selected ingested data to common formatted request parameters to identify a particular available healthcare provider appointment, wherein the selection is made by assigning a priority to each of the disparate Internet-accessible sources of overlapping or conflicting ingested availability data for the associated provider and selecting from among the ingested data based on the assigned priority.
Gounares (2009/0164236) teaches smarter scheduling for medical facilities and physicians. Gounares teaches that a patient can assign a rank to an event which can then be used by a patient or medical professional to determine a severity of an individual appointment. However, Gounares does not teach a transformation module configured to select among overlapping or conflicting ingested availability data for an associated provider retrieved from the disparate Internet-accessible sources and map the selected ingested data to common formatted request parameters to identify a particular available healthcare provider appointment, wherein the selection is made by assigning a priority to each of the disparate Internet-accessible sources of overlapping or conflicting ingested availability data for the associated provider and selecting from among the ingested data based on the assigned priority.
The closest foreign prior art of record Lambert (WO 2012061339 A1) teaches a system that utilizes multiple visual user interfaces to allow users, contacts, and administrators to interact with the contact routing and appointment scheduling system.  However, Lambert does not expressly teach a transformation module configured to select among overlapping or conflicting ingested availability data for an associated provider retrieved from the disparate Internet-accessible sources and map the selected ingested data to common formatted request parameters to identify a particular available healthcare provider appointment, wherein the selection is made by assigning a priority to each of the disparate Internet-accessible sources of overlapping or conflicting ingested availability data for the associated provider and selecting from among the ingested data based on the assigned priority.
The closest non-patent literature of record, “Appointment-Plus Medical Scheduling Software Improving Flu-Shot Vaccination Process at Healthcare Facilities Clinics.”  PRWeb Newswire 09 Jan 2013: NA., teaches software called Appointment-Plus for mobile and online appointment scheduling software.  Its Scheduling Cloud[TM] API also enables larger organizations to build custom applications on the powerful Appointment-Plus engine, while its integrated Marketplace allows businesses to easily interface with Microsoft Outlook Calendar, Google Calendar, Constant Contact, QuickBooks and other popular business tool to help businesses and organizations manage their operations more effectively, productively and successfully.  However, Appointment-Plus software does not expressly teach a transformation module configured to select among overlapping or conflicting ingested availability data for an associated provider retrieved from the disparate Internet-accessible sources and map the selected ingested data to common formatted request parameters to identify a particular available healthcare provider appointment, wherein the selection is made by assigning a priority to each of the disparate Internet-accessible sources of overlapping or conflicting ingested availability data for the associated provider and selecting from among the ingested data based on the assigned priority.
However, no final decision on patentability has been in light of pending rejections.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        2/26/22